DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


35 U.S.C. 103 REJECTIONS BASED ON HAUZER ET AL. AS THE PRIMARY REFERENCE:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hauzer et al. (U.S. Pat. 5,306,407) in view of Ehiasarian et al. (U.S. Pat. 7,081,186).
INDEPENDENT CLAIM 1:
Regarding claim 1, Hauzer et al. teach a film formation method of forming a film on a surface of a substrate (Fig. 7 – steel substrate, titanium nitride coating), the film (Fig. 7 – Titanium nitride) having a hardness higher than a hardness of the substrate (Fig. 7 – steel substrate), the film formation method comprising: an etching step of etching the surface of the substrate by bringing inert gas ions into collision with the surface of the substrate, the inert gas ions being generated by electrical discharge with introduction of inert gas into a chamber that accommodates the substrate (Claims 1 and 2 - 2.  Method in accordance with claim 1 including initially directing during arc discharge vaporization ions of sufficiently high energy and ion current density against a surface of the substrate such that the substrate surface is cleaned and partially removed by ion etching.  3.  Method in accordance with claim 2 wherein the step of initially directing takes place by means of ions of an inert gas or metal ions originating from the cathode or from a mixture of the same.); an implantation step (Column 3 lines 3-33 -The transition zone which is important for the inventive combination of arc discharge vaporization and cathode sputtering is subsequently likewise formed with the aid of arc discharge vaporization in the region directly beneath the substrate surface.  For this, the fact is exploited that the multiply ionized Ti-atoms produced during arc discharge vaporization can be implanted into the substrate surface under certain conditions.  For this purpose the energy of the Ti-ions must, on the one hand, be sufficiently high, but on the other hand, not too high in order to avoid 
a film formation step of forming the film on the surface of the substrate, into which the metal particles have been implanted into the surface in the implantation step (Column 3 lines 36-68; Fig. 7)
	The difference between Hauzer et al. and claim 1 is that the implantation step being carried out by bringing inert gas ions into collision with metal particles, which has been deposited on the surface of the substrate, to implant the metal particles into the surface of the substrate, while bringing the inert gas ions into collision with a metal target to cause metal particles to sputter out of the metal target and depositing the metal particles on the surface of the substrate that has been etched in the etching step is not discussed (Claim 1).
	Regarding the implantation step being carried out by bringing inert gas ions into collision with metal particles, which has been deposited on the surface of the substrate, to implant the 
	The motivation for utilizing the features of Ehiasarian et al. is that it allows for more efficient energy yield and lower equipment costs.  (Column 2 lines 56-66)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hauzer et al. by utilizing the features of Ehiasarian et al. because it allows for efficient energy yield and lower equipment costs.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hauzer et al. in view of Ehiasarian et al. as applied to claim 1 above, and further in view of Eerden et al. (U.S. Pat. 6,503,373).
The difference not yet discussed is wherein the substrate has insulation properties and the a substrate holder that supports the substrate has conductive properties, and, in each of the etching step and the implantation step, a negative bias voltage is applied to the substrate holder which supports the substrate in a state where a part of a surface of the substrate holder is exposed.
Regarding claim 2, Eerden et al. teach utilizing a substrate with insulation properties where the substrate can be etched and implanted which is similar to Hauzer et al. in view of Ehiasarian et al. discussed above.  It would be obvious to replace the metallic substrate of Hauzer 
	The motivation for utilizing the features of Eerden et al. is that it allows for producing decorative articles.  (Column 1 lines 19-26)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Eerden et al. because it allows for producing decorative articles.
Claim 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Hauzer et al. in view of Ehiasarian et al. and further in view of Eerden et al. as applied to claims 1, 2 above, and further in view of  Hultman et al. (U.S. PGPUB. 2014/0234616 A1).
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein each of the etching step and the implantation step includes stopping application of the negative bias voltage to the substrate holder and applying a positive bias voltage to the substrate holder.
Regarding claim 3, Hultman et al. teach wherein each of the etching step and the implantation step includes stopping application of the negative bias voltage to the substrate holder and applying a positive bias voltage to the substrate holder.   (Paragraph 0029 - [0029] As generally known in the prior art, it is preferred to apply a bias voltage to the substrates, in particular a negative voltage to render the substrates negative relative to the plasma potential in order to attract positively charged ions from the plasma.  The bias may be supplied as a DC voltage.  According to a preferred embodiment, the bias may alternatively be applied as a pulsed negative bias voltage with a peak value of up to 1200 V. This value and all values of the bias voltage mentioned in the present context are given as absolute values of the voltage between the substrate and an anode, while the polarity will be such that the substrate is negative with regard to an anode, which may e.g. be a separate anode or the chamber wall.  In between the bias pulses, the substrate may be disconnected from any voltage source (i.e. on a floating potential of e.g. -10V), or alternatively may be connected to a fixed bias voltage value, which may be 0 V (grounded) or may correspond to a low DC voltage of e.g. less than 80V, preferably less than 60V.)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein an absolute value of the positive bias voltage is smaller than an absolute value of the negative bias voltage.
Regarding claim 4, Hultman et al. teach wherein an absolute value of the positive bias voltage is smaller than an absolute value of the negative bias voltage.  (Paragraph 0029 - [0029] As generally known in the prior art, it is preferred to apply a bias voltage to the substrates, in particular a negative voltage to render the substrates negative relative to the plasma potential in order to attract positively charged ions from the plasma.  The bias may be supplied as a DC voltage.  According to a preferred embodiment, the bias may alternatively be applied as a pulsed negative bias voltage with a peak value of up to 1200 V. This value and all values of the bias voltage mentioned in the present context are given as absolute values of the voltage between the substrate and an anode, while the polarity will be such that the substrate is negative with regard to an anode, which may e.g. be a separate anode or the chamber wall.  In between the bias pulses, the substrate may be disconnected from any voltage source (i.e. on a floating potential of e.g. -10V), or alternatively may be connected to a fixed bias voltage value, which may be 0 V (grounded) or may correspond to a low DC voltage of e.g. less than 80V, preferably less than 60V.)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the absolute value of the negative bias voltage to be applied in the implantation step is smaller than the absolute value of the negative bias voltage to be applied in the etching step.
	Regarding claim 5, Hauzer et al. teach the implantation step to be smaller that the etching step.  (Column 3 line 1, line 17 – etching voltage 1500-2000 V, implantation voltage 1100-1200 V)
	The motivation for utilizing the features of Hultman et al. is that it allows for improved coating properties.  (Paragraph 0006)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Hultman et al. because it allows for improved coating properties.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hauzer et al. in view of Ehiasarian et al. as applied to claim 1 above, and further in view of Matsue et al. “Residual stress in TiN film deposited by arc ion plating”, Thins Solid Films, (1999), pp. 257-260 and Sproul et al. – Abstract - “The effect of target power on the nitrogen partial pressure level and hardness of reactively sputtered titanium nitride coatings”, Thin Solid Films, Volume 171, Issue 1, (1989), pp. 171-181.
The difference not yet discussed wherein the film formation step includes an intermediate layer formation step of forming an intermediate layer constituting the film after the implantation step is conducted and a main layer formation step of forming a main layer constituting the film 
	Regarding claim 6, Hauzer et al. teach forming an intermediate arc layer of TiN and a final sputtered layer of TiN.  (Fig. 7)  Matsue et al. teach that arc layers of TiN have a Vicker Hardness of 2400 HV or 23.4 GPa.  (See Page 259)  Sproul et al. teach forming a sputtered layer having a maximum hardness of 24.52 GPa.  (See Sproul et al. Abstract)  Since the arc layer and the sputter layer can vary in hardness dependent on conditions for deposition one of ordinary skill in the art can select from the known hardness values for optimization of the coating.	
35 U.S.C. 103 REJECTIONS BASED ON EERDEN ET AL. AS THE PRIMARY REFERENCE:
Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eerden et al. (U.S. Pat. 6,503,373).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Eerden et al. teach a film formation method of forming a film on a surface of a substrate, the film having a hardness higher than a hardness of the substrate, the film formation method comprising: an etching step of etching the surface of the substrate by bringing inert gas ions into collision with the surface of the substrate, the inert gas ions being generated by electrical discharge with introduction of inert gas into a chamber that accommodates the substrate; an implantation step of bringing the inert gas ions into collision with metal particles, which has been deposited on the surface of the substrate, to implant the metal particles into the surface of the substrate, while bringing the inert gas ions into collision with a metal target to cause metal particles to sputter out of the metal target and depositing the metal particles on the surface of the substrate that has been etched in the etching step; and a film formation step of organic material, in particular of non- conductive organic material such as plastic and/or epoxy material, especially ABS (Acrylonitrile-Butadiene-Styrene Copolymers) and polymers with high temperature resistance, or onto an article of another composition coated with such organic material, wherein a Cr layer is deposited on the article prior to deposition of said coating to form a diffusion barrier for water coming from said article, said Cr layer itself being deposited by a physical vapour deposition process comprising at least the following steps: a) depositing a first layer of Cr on said article in a physical vapour deposition apparatus using an arc evaporator or cathode sputtering source, or in a combined arc evaporator and cathode sputtering apparatus, using zero bias, and b) subsequently applying a negative bias voltage to said article having said first layer of Cr and depositing a further layer of Cr on said first layer using Cr ions in the same physical vapour deposition apparatus.; Column 2 lines 3-19 - Preferably the step a) is followed by a treatment step in the same apparatus in which an elevated negative bias voltage higher than that of step b) and typically in the range from 200 V to 700 V, especially about 500 V is applied to the first Cr layer and said first Cr layer is bombarded with inert gas ions, such as argon, or metal ions generated by the apparatus, typically in the arc evaporation mode. This produces at least one of the following effects: plasma activation of the free surface of the first Cr layer, etching of the free surface of the first Cr layer, implantation of Cr ions into the first Cr layer, implantation of Cr ions into a surface layer of the article beneath said first Cr layer and densification of said first Cr layer.; Column 3 lines 14-23 - Once the surface of the article has been etched and activated in this manner, chromium ion deposition is a further layer of Cr is deposited on the surface of the article. The deposition of this further Cr layer at moderate bias results in a denser Cr layer with a better barrier capacity for water and water vapour; Column 3 lines 27-45 -It is possible to deposit this coating straight onto the further Cr layer, using known physical vapour deposition techniques. It is, however, frequently better to first apply a CrN interface layer to improve the adhesion between the chromium and the top coatings, in particular ceramic top coatings, which are subsequently applied. Once the CrN interface layer has been deposited, or after deposition of the further Cr layer if no interface layer is provided, the actual desired coating is then deposited on the article, for example to give the required colour and/or abrasion resistance of the surface. Typical coatings are, for example, applied in the form of a stack of coatings comprising alternating layer sequences of various materials. Coatings which are of particular interest comprise coatings selected from the group comprising CrN--CrC, CrN--CrZrN--ZrN and CrN--CrC--ZrCN. However, other coatings may also be applied, such as TiN or TIAlN.)
	The difference between Eerden et al. and claim 1 is that the etching and implantation steps being separate is not discussed.
	Regarding the separate steps, it would be obvious to perform the steps as separate steps because selection of any order of performing steps is obvious absent new or unexpected results.  (See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).)


DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the substrate has insulation properties and the a substrate holder that supports the substrate has conductive properties, and, in each of the etching step and the implantation step, a negative bias voltage is applied to the substrate holder which supports the substrate in a state where a part of a surface of the substrate holder is exposed.
Regarding claim 2, Eerden et al. teach utilizing a substrate with insulation properties where the substrate can be etched and implanted.  (See Eerden et al. discussed above)  It is desired to decorate plastic substrates.  (Column 1 lines 19-26; Abstract)  The substrate holder that supports the substrate is conductive for carrying a bias.  (Column 5 lines 58-64)  Part of the surface of the substrate holder 40 is exposed.  (Fig. 1; Column 2 lines 55-67 - The article is held by a metallic fixture and the thin chromium layer deposited on the article forms a bridge to this metallic fixture, so that a bias voltage applied to the metallic fixture is automatically applied to chromium layer on the article by the chromium bridge. This voltage can then be used to promote the attraction of ions so that the article is subjected to ion bombardment. The initial ion bombardment is preferably carried at a relatively high bias voltage, typically in the range from 200 V to 700 V, for example 500 V, in order to ensure adequate ion treatment of the surface.)
DEPENDENT CLAIM 6:
	Regarding claim 6, Eerden et al. teach wherein the film formation step includes an intermediate layer formation step of forming an intermediate layer constituting the film after the implantation step is conducted and a main layer formation step of forming a main layer constituting the film together with the intermediate layer after the intermediate layer formation 
	The motivation for utilizing the features of Eerden et al. is that it allows for producing decorative articles.  (Column 1 lines 19-26)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Eerden et al. because it allows for producing decorative articles.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eerden et al. as applied to claims 1, 2, 6 above, and further in view of Hultman et al. (U.S. PGPUB. 2014/0234616 A1).
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein each of the etching step and the implantation step includes stopping application of the negative bias voltage to the substrate holder and applying a positive bias voltage to the substrate holder.
Regarding claim 3, Hultman et al. teach wherein each of the etching step and the implantation step includes stopping application of the negative bias voltage to the substrate holder and applying a positive bias voltage to the substrate holder.   (Paragraph 0029 - [0029] As generally known in the prior art, it is preferred to apply a bias voltage to the substrates, in particular a negative voltage to render the substrates negative relative to the plasma potential in order to attract positively charged ions from the plasma.  The bias may be supplied as a DC voltage.  According to a preferred embodiment, the bias may alternatively be applied as a pulsed negative bias voltage with a peak value of up to 1200 V. This value and all values of the bias voltage mentioned in the present context are given as absolute values of the voltage between In between the bias pulses, the substrate may be disconnected from any voltage source (i.e. on a floating potential of e.g. -10V), or alternatively may be connected to a fixed bias voltage value, which may be 0 V (grounded) or may correspond to a low DC voltage of e.g. less than 80V, preferably less than 60V.)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein an absolute value of the positive bias voltage is smaller than an absolute value of the negative bias voltage.
Regarding claim 4, Hultman et al. teach wherein an absolute value of the positive bias voltage is smaller than an absolute value of the negative bias voltage.  (Paragraph 0029 - [0029] As generally known in the prior art, it is preferred to apply a bias voltage to the substrates, in particular a negative voltage to render the substrates negative relative to the plasma potential in order to attract positively charged ions from the plasma.  The bias may be supplied as a DC voltage.  According to a preferred embodiment, the bias may alternatively be applied as a pulsed negative bias voltage with a peak value of up to 1200 V. This value and all values of the bias voltage mentioned in the present context are given as absolute values of the voltage between the substrate and an anode, while the polarity will be such that the substrate is negative with regard to an anode, which may e.g. be a separate anode or the chamber wall.  In between the bias pulses, the substrate may be disconnected from any voltage source (i.e. on a floating potential of e.g. -10V), or alternatively may be connected to a fixed bias voltage value, which may be 0 V (grounded) or may correspond to a low DC voltage of e.g. less than 80V, preferably less than 60V.)
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the absolute value of the negative bias voltage to be applied in the implantation step is smaller than the absolute value of the negative bias voltage to be applied in the etching step.
	Regarding claim 5, Eerden et al. teach using voltages ranging from 200 to 700 V for etching or implantation.  It would be obvious to optimize the bias for the etching and implantation in this range for best results.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
	The motivation for utilizing the features of Hultman et al. is that it allows for improved coating properties.  (Paragraph 0006)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Hultman et al. because it allows for improved coating properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 5, 2021